Title: The American Commissioners: Certificate for a Ship, [14 September 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: 


[September 14, 1777]
To the Commanders of Ships of War or other armed Vessels belonging to the United States of North America, or to any of the Subjects of said States,

This Certifies, That the Ship Elizabeth [altered from: Richard Penn, Isaac All] at present Commander or whoever may command her for the time being is owned by [deleted: Matthew Mease Esq. of Philadelphia] (and having been detained in England since the Commencement of the War) has obtain’d Clearance from England to Lisbon [altered from: from hence], as if English Property but in reality, with the sole purpose of carrying a Cargo of Salt and Jesuits Bark and other Goods, not the Manufactory of Great Britian, or Ireland to some of the United States, which by means of said Papers may be effected with little Risque,
It is therefore requested of the said Commanders, that they permit the said Ship, to pass for the purpose, and on the Voyage aforesaid without detention, and that they would afford her any assistance or Protection she may be in want of, in the same Way and manner as is usual to other Vessels of their Countrymen.
Given under our hands at Paris this 14th of September 1777.
B. FranklinSilas DeaneArthur Lee
